785-/5"
                               ELECTRONIC RECORD




COA #      02-13-00490-CR                        OFFENSE:        19.02


           Mark Branigan v. The State of
STYLE:     Texas                                 COUNTY:         Tarrant


COA DISPOSITION:      AFFIRM                     TRIAL COURT:    432nd District Court


DATE: 06/04/2015                  Publish: NO    TC CASE #:      1292313D




                        IN THE COURT OF CRIMINAL APPEALS


STYLE:   Mark Branigan v. The State of Texas          CCA#:              lis-ts
         PRO S£                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      J/ft^/^/r                                  SIGNED:                           PC:

JUDGE:       ]f!tA /%U^                               PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD